Goldenberg v 425 Park-S. Tower Corp. (2017 NY Slip Op 04784)





Goldenberg v 425 Park-S. Tower Corp.


2017 NY Slip Op 04784


Decided on June 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2017

Acosta, P.J., Renwick, Richter, Feinman, Webber, JJ.


4237 161164/13

[*1]Cara Goldenberg, Plaintiff-Appellant,
v425 Park-South Tower Corporation, et al., Defendants-Respondents, Matthew Wagman, et al., Defendants. 
[And a Third-Party Action]


Akerman LLP, New York (Joshua D. Bernstein and Jamie Shyman of counsel), for appellant.
Boyd Richards Parker & Colonnelli, P.L., New York (Bryan J. Mazzola of counsel), for respondents.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered November 1, 2016, which, to the extent appealed from as limited by the briefs, denied plaintiff's motion for summary judgment as to liability on the second cause of action (breach of a proprietary lease) and dismissing the counterclaim for a declaration that plaintiff is solely responsible for all repairs related to non-original plumbing in the subject apartment, and granted defendants 425 Park-South Tower Corporation and Goodman Management Co., Inc.'s cross motion for summary judgment dismissing the second cause of action, unanimously affirmed, without costs.
Plaintiff's proprietary lease provides that the lessor "shall not be required to repair or replace, or cause to be repaired or replaced, equipment, fixtures, furniture, furnishings or decorations installed by [plaintiff] or any previous proprietary lessee of the leased space." In addition, it provides that plaintiff "shall be solely responsible for the maintenance, repair, and replacement of plumbing, gas and heating fixtures and equipment." The lease is unambiguous on its face and must be enforced according to the plain meaning of its terms (see Greenfield v Philles Records , 98 NY2d 562, 569-570 [2002]).
Contrary to plaintiff's contention, there is no ambiguity as to whether "gas, steam, water or other pipes or conduits within the walls, ceilings or floors or heating equipment which is part of the standard building equipment," for which the lease places the responsibility for maintenance, repair, and replacement on the lessor, includes the fixtures or equipment installed by the previous proprietary lessee.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 13, 2017
CLERK